United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20581
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STEVEN WILLIS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-285-9
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Steven Willis has moved

for leave to withdraw from this appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Willis

has filed a response, raising claims of ineffective assistance of

trial counsel.

     Our independent review of the brief, the record, and

Willis’s response discloses no nonfrivolous issue for appeal.           We

decline to address Willis’s claims of ineffective assistance of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20581
                               -2-

counsel on direct appeal, without prejudice to Willis’s right to

assert such claims in a motion pursuant to 28 U.S.C. § 2255.   See

Massaro v. United States, 538 U.S. 500, 504 (2003); see also

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.